DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/01/2022 and 11/10/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  the current term “rood” is incorrect. Appropriate correction is required. For purposes of examination, it is assumed that this term means “roof”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: by means of in claim 1; focusing means in claim 5; by means of in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaji (20070183059).
Regarding claim 1, Miyaji discloses (Fig 1, Fig 5) a binocular ([0022], binocular 1) having two tubes (12a, 12b), which are connected to one another by means of a hinged bridge (13) pivotable about a hinge axis for adjusting the interpupillary distance ([0025], Fig 2), wherein in the two tubes (12a, 12b), in each case, a beam path is formed with a first optical axis (2) of an objective lens (3a, 3b), with a second optical axis of an eyepiece (11a, 11b) and with a prism erecting system (Fig 5, 16), wherein the first optical axis of the objective lens and the second optical axis of the eyepiece are offset parallel to each other by a distance so that these axes do not coincide (Fig 5 shows prism 16 offset parallel to a distance to 11a and 3a), characterized in that the first optical axis of the objective lens (3a, 3b) and the second optical axis of the eyepiece (11a, 11b) lie in a common first plane with the hinge axis of the hinged bridge (Fig 1 shows that 3a, 3b, 11a, and 11b lie in a common first plane).
Regarding claim 2, Miyaji discloses wherein an outer side of each tube comprises a waist formed with a circumferential shape deviating from a circular shape in a region of the prism erecting system (Fig 2 shows two circumferential shapes deviating from the axis that goes through 10b and 10a), wherein a section extending on an upper side of the tube is formed as a first retaining recess following the waist for a section of a finger (Fig 1, right and left ocular cylinders 12a, 12b) and a section extending on a bottom side of the tube is formed as a second retaining recess following the waist for a section of a thumb of a user (Fig 1, [0026], operation knob 4 is mounted to a cam ring 14).
Regarding claim 3, Miyaji discloses wherein outer sides of the two tubes each comprise the waist in a section of their longitudinal extent parallel to the optical axis (Fig 5 shows 11a, 11b extends down to 3a, 3b), in a region of the prism erecting system in a direction perpendicular with respect to the first plane (Fig 5 shows 11a, 11b is perpendicular to a region of prism 16 and extends down to down 3a, 3b).
Regarding claim 14, Miyaji discloses wherein a cross-section normal to the first plane and to the direction of the optical axis through each one of the tubes in the region of their waists has its widest part in an intersection area of the tube with the first plane (Fig 1 shows the widest section normal to the first plane and normal with respect to cam 14 is from the outside edge of 10b to the outside edge of 10a).
Regarding claim 15, Miyaji discloses wherein a tip of a (Fig 5 shows each prism 16 facing towards the outwards of the cylinder), wherein the shortest distance between the tip of the roof edge and the inner wall of the tube is smaller (Fig 5 shows prism 16 movable along the axis of the roof edge underneath cam 14) than the shortest distance between the tip of the roof edge and a surface of the prism erecting system opposite the tip of the roof edge (Fig 5, ([0038], a rod body 9a (9b) may be used for moving a prism 16 along an optical axis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (20070183059) in view of Pernstich (20110051117).
	Regarding claim 4, Miyaji discloses the invention as described in claim 2 but does not teach wherein a cross-section normal to the first plane and to the direction of the optical axis through each of the tubes in the region of the waist has its narrowest part in an intersection area of the respective tube with a plane extending normal to the direction of the first optical axis of the objective lens, wherein a ratio of a diameter of the narrowest part of the tube normal to the first plane to a diameter of the housing in the area of the objective lens has a value which is lower than 0.80, in particular has a value amounting to between 0.60 and 0.80. However, in a similar endeavor, Pernstich teaches wherein a cross-section normal to the first plane and to the direction of the optical axis (Fig 8 shows the optical axis between objective 5 and ocular 6) through each of the tubes in the region of the waist has its narrowest part ([0094], Fig 8, thumb recess 37) in an intersection area of the respective tube with a plane extending normal (Fig 8 shows recess 37 is normal with respect to the optical axis device 1) to the direction of the first optical axis of the objective lens (Fig 9), wherein a ratio of a diameter of the narrowest part of the tube normal to the first plane to a diameter of the housing in the area of the objective lens has a value which is lower than 0.80 (Fig 8), in particular has a value amounting to between 0.60 and 0.80 (Fig 8 shows the ratio of the diameter of recess 37 with respect to part 3 is less than 80%). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Pernstich for the purpose of obtaining smaller external dimensions within a focusing device (Pernstich, [0010]).
Regarding claim 9, Miyaji discloses the invention as described in claim 2 but does not teach wherein each retaining recess has a concave cross-section transversely to the longitudinal direction of the waist. However, Pernstich teaches wherein each retaining recess has a concave cross-section transversely to the longitudinal direction of the waist (Fig 8 shows a recess transverse and across from recess 37 adjacent to unit 24 with respect to recess 37). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Pernstich for the purpose of obtaining smaller external dimensions within a focusing device (Pernstich, [0010]).
Regarding claim 10, Miyaji discloses the invention as described in claim 2 but does not teach wherein a direction of a longitudinal extent of each retaining recess extends obliquely to a direction of a longitudinal extent of the tube. However, Pernstich teaches wherein a direction of a longitudinal extent of each retaining recess extends obliquely to a direction of a longitudinal extent of the tube (Fig 8 shows that the direction of recess 37 and the recess adjacent to unit extends with respect to the longitudinal direction of the axis that extends between objective 5 and an ocular 6). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Pernstich for the purpose of obtaining smaller external dimensions within a focusing device (Pernstich, [0010]).
Regarding claim 11, Miyaji discloses the invention as described in claim 2 but does not teach wherein each retaining recess of each tube has a first eyepiece-side end region located closer to the eyepiece and a second objective-side end region located closer to the objective lens, wherein the distance between the respective eyepiece-side, first end regions of the retaining recesses of the two tubes is smaller than the distance between the respective objective-side second end regions of the retaining recesses of the two tubes. However, Pernstich teaches wherein each retaining recess (37) of each tube (Fig 1, 6) has a first eyepiece-side end region (Fig 1 shows two eyepiece regions adjacent to the axis 44) located closer to the eyepiece (Fig 1) and a second objective-side end region located closer to the objective lens (Fig 1 shows each objective lens group of ocular 6), wherein the distance between the respective eyepiece-side (observation parts 3, 4), first end regions of the retaining recesses of the two tubes is smaller than the distance between the respective objective-side second end regions of the retaining recesses of the two tubes ([0101], binocular observation device 1 can have two separate hinged axes 44 and is therefore interpreted to be smaller than a distance where free space 45 is present). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Pernstich for the purpose of obtaining smaller external dimensions within a focusing device (Pernstich, [0010]).
Claim(s) 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (20070183059) in view of Jessmore (4601552).
Regarding claim 5, Miyaji discloses the invention as described in claim 1 but does not teach wherein an axially displaceable focusing means is arranged in each one of the two tubes and a common focusing device for displacing the focusing means is formed, wherein the focusing device comprises a housing and a focusing knob rotatable about a rotational axis and the rotational axis is arranged coaxially to the hinge axis, and wherein the focusing knob is rotationally coupled to a focusing gear and each focusing gear comprises a push rod, by means of which each focusing gear is coupled to one of the two focusing means, wherein a direction of a longitudinal axis of the push rod encloses an acute angle with a direction of the hinge axis. However, Jessmore teaches wherein an axially displaceable focusing means (Fig 1, upper and lower hinge arms 4 and 5) is arranged in each one of the two tubes (2, 3) and a common focusing device (11) for displacing the focusing means is formed (Col 2, line 32-34), wherein the focusing device comprises a housing (22) and a focusing knob (25) rotatable about a rotational axis and the rotational axis is arranged coaxially to the hinge axis (Fig 1 shows gears 25 rotatable about a rotational axis and the rotational axis is arranged coaxially to the hinge axis of hinge pin 6), and wherein the focusing knob (25) is rotationally coupled to a focusing gear (29) and each focusing gear (29) comprises a push rod (Fig 2, sheath 27), by means of which each focusing gear is coupled to one of the two focusing means (Fig 2 shows 11 supported and above view of the pair of conical gears 25 fixed at one end of a flexible cable 26 housed within a sheath 27), wherein a direction of a longitudinal axis of the push rod (27) encloses an acute angle with a direction of the hinge axis (Fig 2 shows sheath 27 at an acute angle with respect to shaft 11 that houses hinge pin 6). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Jessmore for the purpose of increasing the adjustment for users of a binocular device (Jessmore, Col 2, line 50-53).
Regarding claim 6, Miyaji in view of Jessmore discloses the invention as described in claim 5 and Jessmore further teaches wherein the hinge axis (Fig 1 shows the axis that spans through hinge pin 6) spans a second plane with the longitudinal axis of the push rod (Fig 1 shows pin 6 and rod 27 span the same longitudinal axis with respect to gear 25), wherein the first plane and the second plane commonly enclose an acute angle with a value between 0° and 30°, in particular between 10° and 30° (Fig 1 shows the longitudinal axis commonly enclosed by pin 6 and rod 27 is less than 30°). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Jessmore for the purpose of increasing the adjustment for users of a binocular device (Jessmore, Col 2, line 50-53).
Regarding claim 7, Miyaji in view of Jessmore discloses the invention as described in claim 5 and Jessmore further teaches wherein a direction of the longitudinal axis of the push rod (27) of each tube is aligned skew with respect to a direction of an optical axis of the tube (Fig 2 shows the axis of the rod 27 of each tube  is aligned with respect to a direction of the optical axis each tube). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Jessmore for the purpose of increasing the adjustment for users of a binocular device (Jessmore, Col 2, line 50-53).
Regarding claim 8, Miyaji in view of Jessmore discloses the invention as described in claim 6 and Jessmore further teaches wherein a direction of the longitudinal axis of the push rod (27) of each tube is aligned skew with respect to a direction of an optical axis of the tube (Fig 2 shows the axis of the rod 27 of each tube  is aligned with respect to a direction of the optical axis each tube). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Jessmore for the purpose of increasing the adjustment for users of a binocular device (Jessmore, Col 2, line 50-53).
Regarding claim 12, Miyaji discloses the invention as described in claim 2 but does not teach wherein each tube in the region of its waist has two retaining recesses which are opposing each other, in particular two retaining recesses which are arranged on sections of the tube rotated by 180° with respect to one another. However, Jessmore teaches wherein each tube (2, 3) in the region of its waist (16) has two retaining recesses which are opposing each other (Fig 1 shows a retaining recess held up by shaft 15 with gear 17 on top), in particular two retaining recesses which are arranged on sections of the tube rotated by 180° with respect to one another (Fig 2 is a top view of the 180° rotation of each gear 17). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the optical components of Jessmore for the purpose of increasing the adjustment for users of a binocular device (Jessmore, Col 2, line 50-53).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (20070183059) in view of Schlierbach (20140160561).
Regarding claim 13, Miyaji discloses the invention as described in claim 2 but does not teach wherein the retaining recesses of the two tubes taper towards one another in a V-shape, wherein a retaining recess of a first one of the two tubes forms a first limb of the "V" and a retaining recess of a second one of the two tubes forms a second limb of the "V". However, Schlierbach teaches wherein the retaining recesses (Fig 3 shows a recess on the tube) of the two tubes taper towards one another in a V-shape (Fig 3, [0010], rotary knob is rotated in the first direction of rotation), wherein a retaining recess of a first one of the two tubes forms a first limb of the "V" (Fig 3) and a retaining recess of a second one of the two tubes forms a second limb of the "V" (Fig 3). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the components of Schlierbach for the purpose of increasing fine adjustment and operability within an optical instrument (Schlierbach, [0015]).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (20070183059) in view of Bach 20150002938.
Regarding claim 16, Miyaji discloses the invention as described in claim 1 but does not teach wherein the prism erecting system comprises a Schmidt-Pechan prism system. However, Bach teaches wherein the prism erecting system comprises a Schmidt-Pechan prism system ([0095], prism system 16A,16B can contain a Schmidt-Pechan prism system). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the prism system Bach for the purpose of increasing image stabilization within an optical system (Bach, [0095]). 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (20070183059) in view of Fukumoto (20190170997).
	Regarding claim 17, Miyaji discloses the invention as described in claim 1 but does not teach wherein a third plane extending through the first retaining recess at the upper side of the tube and through the second retaining recess at the bottom side of the tube extends through the prism erecting system. However, Fukumoto, teaches wherein a third plane ([0077], Fig 6) extending through the first retaining recess (Fig 6, 213) at the upper side (218) of the tube (Fig 6 shows right roof edge 113 and a left roof edge 213) and through the second retaining recess (Fig 6, 113) at the bottom side (117) of the tube extends through the prism erecting system (Fig 6, prism holding portion 114, 214). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Miyaji with the prism components of Fukumoto for the purpose of increasing the full use of an ocular lens system (Fukumoto, [0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bach (20150054936), Luthardt (20150049382), Hengst (20100188744), and Atwater (1364381) are binocular optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872